DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed February 16, 2021.  In the applicant’s reply; claims 1, 8 and 15 were amended. Claims 1-20 are pending in this application.

Response to Arguments
Applicants' amendments filed on February 16, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on December 10, 2020.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s arguments are persuasive and overcome the rejections of claims 8-20 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-20 are rejected under 35 U.S.C. 103(a) as being allegedly unpatentable over Xu et al (US Publication No. 2018/0157899) hereinafter "Xu" in view of Abou Shousha et al. (US Publication No. 2019/0157899) hereinafter referred to as "Abou Shousha", and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, the system of Claim 8, or the computer storage medium of Claim 15 which specifically comprises the following features in combination with other recited limitations:
- A computer-implemented method comprising the steps of: 
- receiving an image set comprising at least one image; 
- calculating validation parameters for each image of the image set; 
- categorizing each image of the image set based on the validation parameters, wherein the step of categorizing identifies a category of images in the image set that have an available improvement space for enhancement; 
- querying a knowledge base for recommended image enhancements based on the validation parameters for each image having the available improvement space; 
- generating a matrix comprising a set of one or more recommended image enhancements and a set of success rates for each enhancement recommended; 
- displaying on a user interface, the one or more recommended image enhancements, a predicted rate of success for applying the one or more recommended image enhancements, a predicted rate of improvement to the improvement space of each image, and a preview of each image of the image set after applying the one or more recommended image enhancements; 
- customizing the one or more recommended image enhancements displayed by the user interface by editing one or more values of the matrix to a desired value selected by the user; 
- applying the one or more recommended image enhancements selected by a user from the user interface, to at least one image of the image set having the available improvement space, including application of at least one customized image enhancement comprising the one or more values of the matrix edited by the user, creating at least one enhanced image; 
- outputting an enhanced image set, wherein the enhanced image set replaces at least one image of the image set with the at least one enhanced image; 
- receiving user feedback critiquing the enhanced image set; 
- and storing user feedback to the knowledge base, improving future recommended image enhancements for images comprising similar validation parameters.
These limitations and their equivalents are recited in independent claims 1, 8 and 15, making these claims allowable subject matter. Likewise claims 2-7 are dependent upon claim 1, claims 9-14 are dependent on claim 8, and claims 16-20 are dependent upon claim 15. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Xu et al (US Publication No. 2018/0157899) hereinafter "Xu", Abou Shousha et al. (US Publication No. 2019/0157899) hereinafter referred to as "Abou Shousha", and the references cited in form PTO-1449. Applicant’s arguments in light of Applicant’s amendments, submitted on pages 11-12 in “Remarks” dated February 16, 2021 are persuasive and none of the references teaches the method recited in claim 1, the system recited in claim 8, or the computer storage medium recited in claim 15. Xu and Abou Shousha were used in combination to obviate the previously filed claimed limitations, but applicant’s amendments now recite several features that are part of the user interface, and further perform subsequent image processing and enhancements for end-user validation and storage. Specifically Applicant’s amendments to further clarify the manner and the specific items (including but not limited to “displaying on a user interface, the one or more recommended image enhancements, a predicted rate of success for applying the one or more recommended image enhancements, a predicted rate of improvement to the improvement space of each image, and a preview of each image of the image set after applying the one or more recommended image enhancements…customizing the one or more recommended image enhancements displayed by the user interface by editing one or more values of the matrix to a desired value selected by the user”), all of which are features required to be presented in the user interface were not obviated by the prior art of record in the manner claimed. Additionally, Applicant’s arguments regarding the statutory nature of the computer storage medium being a tangible non-transitory embodiment is supported in [0100] of the written description and overcomes the 101 rejections of record. An updated search was performed for these amended features and did not result in the determination of any prior art as teaching the claimed invention, thereby placing it in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

February 27, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662